DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 10-24, in the reply filed on 15 August 2022 is acknowledged.
Claims 1-9, 25-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 August 2022.
Claim Objections
Claims 10, 11, 15, 17, 20, 22, and 23 are objected to because of the following informalities:
“monitoring” in line 4 of claim 10 should read “monitor”
“days weeks or months” in line 5 of claim 10 should read “days, weeks, or months”
“days or weeks or months” in line 2 of claim 11 should read ,days, weeks, or months”
“Low” in line 3 of claim 15 should read “low”
“Night” in line 5 of claim 15 should read “night”
“levels, low” in line 8 of claim 15 should read “levels, and low”, “levels, or low”, or “levels, and/or low”
“night time” and “nighttime” is recited throughout claim 15 and “nighttime” is recited in claim 17. It is unclear if there is a difference between “night time” and “nighttime.” Examiner suggests to amend the claims to recite either only “night time” or “nighttime”
“two” in line 2 of claim 20 should read “to”
“type and sampling rates of any type and the usage of any of the regression and moving” in lines 2-4 of claim 22 should read “type, sampling rates of any type, the usage of any of the regression, and moving”
“and or” in line 2 of claim 23 should read “and/or”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11-24 are further rejected due to their dependency to claim 10.
Claim 10 mentions 1G, 2G, and 3G. Although the specification does have support for 1G, 2G, and 3G, there is no written description for the definitions of these limitations. Section 2163.03 V. of the MPEP states: The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-13, 15, and 17-23, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14 and 16 are further rejected due to their dependency to claim 10.
Claim 10 recites “one gravity (1G), two gravity (2G), and three gravity (3G)” in line 2. It is unclear what 1G, 2G, and 3G are, as one of ordinary skill would understand that there is only one kind of gravity/gravitational force. For examination purposes, 1G is interpreted as an x axis, 2G is interpreted as a y axis, and 3G is interpreted as a z axis.
“Claim 10 recites the limitation “the sub millisecond” in line 5. There is insufficient antecedent basis for this limitation in this claim. “Sub millisecond” was not previously mentioned and it is unclear what “the sub millisecond” is referring to. Examiner suggests to amend the limitation to recite “sub millisecond.”
Claim 10 recites the limitation “the raw data” in line 7. There is insufficient antecedent basis for this limitation in the claim. “Raw data” was not previously mentioned in the claim. It is unclear what “raw data” is referring to.
Claim 10 recite “…apply a sliding or moving window…” in line 6. However it is unclear if the device or the accelerometer is applying the sliding or moving window. It is also unclear where the sliding or moving window is applied to. Clarification is requested.
Claim 10 recites “having an ability to monitor day, night activity levels of the patient” in line 8. However, line 9 recites “an ability to monitor little to no day, night activity levels of the patient.” It is unclear what the device actually monitors. For examination purposes, it is interpreted that the device monitors day, night activity levels of the patient, which is includes movement and no movement.
Claim 10 recites the limitation “day, night, activity levels” in lines 8 and 9. It is unclear what it means to monitor day, night, and activity levels. It is unclear if the limitation should read as “day and night activity levels,” indicating that activity levels during the day and night are monitored. Clarification is requested.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “or more” in lines 5 and 6, and the claim also recites “days weeks or months” in line 5 and “sub seconds to days or weeks or months” in line 6 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites the limitation “the moving window data” in lines 1-2. It is unclear if this is referring to the data produced by the sliding or moving window as mentioned in claim 10. Examiner suggests to amend the limitation to recite “the sliding or moving window data” or “a sliding or moving window data.”
Claim 11 recites “microseconds increments to days or weeks or months in line 2. It is unclear if this limitation is referring to “the sub millisecond or microsecond range up to days weeks or months or more” as mentioned in claim 10. Clarification is requested.
Claim 11 recites the limitation “the cloud or the Wi-Fi or Bluetooth device” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. This limitation was not previously mentioned in the claim or in claim 10. Examiner suggests to amend the limitation to recite “a cloud or Wi-Fi or Bluetooth device.”
Claim 11 contains the trademark/trade name Bluetooth. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a wireless device and, accordingly, the identification/description is indefinite.
Claim 11 recites “…wherein the capability of transmitting the moving window data from microseconds increments to days or weeks or months to the cloud or the Wi-Fi or Bluetooth device containing storage of the raw or timestamped data.” It is unclear what the capability is. It is unclear if the beginning of this limitation should read as “having a capability to transmit…”
Claim 12 recites the limitation “the data” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “data” is as this was not previously mentioned in claim 10. For examination purposes, the data is interpreted as the accelerometer data.
Claim 12 recites the limitation “any incremental size as needed” in line 2. It is unclear as to what timestamping sizes are claimed. Clarification is requested.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The terms “high” and “low” in claim 15 is a relative term which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the range of “high” energy levels/percentage levels/resting levels are and what the range of “low” energy levels/percentage levels/resting levels are.
Claim 15 recites a variety of different levels that could be provided. However, it is unclear if the device provides all of these or just one, or one or more, as there is no “and” or “or” mentioned in the claim. Clarification is requested. For examination purposes, it is interpreted that one or more of these levels are provided.
Claim 17 recites the limitation “the energy difference” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. “Energy difference” was not previously mentioned. Examiner suggests to amend the limitation to recite “an energy difference.”
Claim 18 recites the limitation “the day and night active percentage differences as the change in daytime activity level percentage minus the change in nighttime activity percentage” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim. This was not previously mentioned. Examiner suggests to amend the limitation to recite “a day and night active percentage differences as a change in daytime activity level percentage minus a change in nighttime activity percentage.”
Claim 19 recites the limitation “the net daytime active percentage level as the daytime activity percentage minus the daytime resting percentage” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim. This was not previously mentioned. Examiner suggests to amend a limitation to recite “a net daytime active percentage level as a daytime activity percentage minus the daytime resting percentage.”
Claim 20 recites the limitation “sliding windows” in lines 1-2. It is unclear if this limitation is referring to the sliding or moving window mentioned in claim 10. Furthermore, it is unclear if “sliding windows” should be plural or singular. Clarification is requested.
Claim 20 recites the limitation “sub seconds two weeks, months, or years” in line 2. There is in sufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “sub seconds to days or weeks or months or more” as mentioned in line 6 of claim 10. Clarification is requested.
Claim 21 recites “optimizing the correlation coefficient R squared” in lines 1-2. However, it is unclear what it means to optimize a coefficient. Clarification is requested.
Claim 21 recites the limitation “the correlation coefficient R squared” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. This limitation was not previously mentioned. Examiner suggests amending the limitation to recite “a correlation coefficient R squared.”
Claim 22 recites a variety of regression models. However, it is unclear if the device uses all of these or one of these models. Clarification is requested.
Claim 22 recites “moving averages of any type” in line 2. It is unclear what different types of moving averages there are. Clarification is requested.
Claim 23 recites the limitation “recalling” in line 1. It is unclear what “recalling” means. Clarification is requested.
Claim 23 recites the limitations “the optimum solution” and “the sampled data set” in line 2. There is insufficient antecedent basis for these limitations in the claim. These limitations were not previously mentioned. Examiner suggests to amend the limitations to recite “an optimum solution” and “a sampled data set.”
Claim 24 recites “any of the above plus other such capabilities” in line 2. However, it is unclear what “any of the above” is and what “other such capabilities” are. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 10 follows.
Regarding claim 10, the claim recites a series of structural elements, including accelerometers. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of having an ability to monitor day, night, activity levels of the patient sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 10 recites having an ability to monitor little to no day, night activity levels of the patient, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The monitoring of activity levels does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the monitored activity levels, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of monitoring in a continuous time basis and applying a sliding or moving window. Using a sensor (accelerometers) to monitor in a continuous time basis is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the monitoring and applying steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited accelerometers are generic sensors configured to perform pre-solutional data gathering activity. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and analyzing data using mathematical concepts. The applying step recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-16, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. ‘903 (US Pub No. 2013/0190903).
Regarding claim 10, as best understood in lieu of the numerous 35 U.S.C. 112(a) and 112(b) issues stated above, Balakrishnan et al. ‘903 teaches a device (Fig. 1A computer 102 and [0033], [0058]; portable device may be a wrist-worn device) comprising:
accelerometers for one gravity (1G), two gravity (2G) and three gravity (3G) measurement capabilities (Fig. 1A at least one sensor 142 and [0058]; “A plurality of accelerometers may be utilized.”);
wherein the accelerometers are capable to monitoring in any continuous time basis from the sub millisecond or microsecond range up to days weeks or months or more ([0063]; “…the first time period may be 1 second…”); and
apply a sliding window or moving window from sub seconds to days or weeks or months or more ([0115]; “…sample window may be 2 seconds…”), and to apply calculations to the raw data generated by the accelerometers ([0062], [0066], [0069]);
having an ability to monitor day, night, activity levels of the patient ([0054]; “all-day activity”); and
an ability to monitor little to no day, night activity levels of the patient ([0054] “all-day acitivty”).
Regarding claim 11, Balakrishnan et al. ‘903 teaches wherein the capability of transmitting the moving window data from microseconds increments to days or weeks or months to the cloud of the Wi-Fi or Bluetooth device containing storage of the raw or timestamped data ([0175]).
Regarding claim 12, Balakrishnan et al. ‘903 teaches wherein the device is capable of timestamping the data in any incremental size as needed ([0063], [0066]; The first time period may be 1 second, or any time period. [0122] also recites that templates may be particular to a time of day.).
Regarding claim 13, Balakrishnan et al. ‘903 teaches wherein the device is capable of calculating activity levels such as daytime active percentage, daytime resting percentage, nighttime active percentage, and nighttime resting percentage ([0121]; Percentage of foot forward acceleration).
Regarding claim 14, Balakrishnan et al. ‘903 teaches wherein the device is capable of providing and measure daytime energy levels and nighttime energy levels ([0121]; Foot forward acceleration may be interpreted as energy levels. Regarding the daytime/nighttime energy levels, because [0056] mentions that the user can wear the device any time of the day, one of ordinary skill would understand that the energy levels could be measured at any time of the day.).
Regarding claim 15, Balakrishnan et al. ‘903 teaches wherein the device is capable of providing high daytime and low night time resting energy levels, resting percentage of daytime energy, high day time percentage levels and low daytime resting percentage, Low night time active percentage levels, activity or movement percentage levels, absolute moving percentage levels, R squared and negative slope Night time energy level increase, daytime activity percentage, nighttime activity percentage, the intersection of any and all of either energy levels or percentage levels, the daytime or nighttime active percentage levels going below the 0% level, the high daytime activity percentage levels plus low day time resting levels, low nighttime active percentage + high nighttime percentage resting levels ([0121]; Percentage of foot forward acceleration can be interpreted as high day time percentage levels. Because [0056] mentions that the user can wear the device any time of the day, one of ordinary skill would understand that the percentage levels could be measured at any time of the day.).
Regarding claim 16, Balakrishnan et al. ‘903 teaches wherein the device is capable of defining morning, noon night or any other such definition and description of a particular energy level in a predetermined time period ([0122]).
Regarding claim 20, Balakrishnan et al. ‘903 teaches wherein the device is capable of providing sliding windows for any number of consecutive sub seconds two weeks, months, or years and any other combination or sub division of these time periods ([0092]).
Regarding claim 22, Balakrishnan et al. ‘903 teaches wherein the device is able to use exponential regression using linear model, linear regression, moving averages of any type and sampling rates of any type and the usage of any of the regression and moving averages to provide additional analyzable results ([0063]; “…variable sampling rate may be implemented…”).
Regarding claim 23, Balakrishnan et al. ‘903 teaches wherein the device is capable of recalling any of the fit algorithms and or sampling size to apply as the optimum solution for the sampled data set from the accelerometers ([0063]; “…variable sampling rate may be implemented…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. ‘903 in view of Albrecht et al. ‘671 (US Patent No. 5,755,671).
Regarding claim 17, Balakrishnan et al. ‘903 teaches all of the elements of the current invention as mentioned above except for wherein the device is capable of defining the energy difference as daytime energy minus nighttime energy.
Albrecht et al. ‘671 teaches that measuring night-day differences in an average measure would aid in assessing short-term risk of adverse clinical events (Column 8 Line 60 – Column 9 Line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Balakrishnan et al. ‘903 to include defining the energy difference as daytime energy minus nighttime energy as Albrecht et al. ‘671 teaches that this would aid in assessing short-term risk of adverse clinical events.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. ‘903 in view of Sarkar et al. ‘207 (US Pub No. 2012/0253207).
Regarding claim 18, Balakrishnan et al. ‘903 teaches all of the elements of the current invention as mentioned above except for wherein the device is capable of defining the net daytime active percentage level as the daytime activity percentage minus the daytime resting percentage.
Sarkar et al. ‘207 teaches measuring a difference between night and day heart rate ([0096]). The heart rate is interpreted as activity level percentage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Balakrishnan et al. ‘903 to include defining the net daytime active percentage level as the daytime activity percentage minus the daytime resting percentage as Sarkar et al. ‘207 teaches to determine any health related issues, including atrial tachycardia or fibrillation burden ([0111]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. ‘903 in view of Ferree et al. ‘515 (US Pub No. 2017/0312515).
Regarding claim 19, Balakrishnan et al. ‘903 teaches all of the elements of the current invention as mentioned above except for wherein the device is capable of defining the net daytime active percentage level as the daytime activity percentage minus the daytime resting percentage.
Ferree et al. ‘515 teaches determining a user’s net activity to determine a user’s state ([0071]). One of ordinary skill would understand that a net activity is subtracting resting movement from active movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Balakrishnan et al. ‘903 to include defining the net daytime active percentage level as the daytime activity percentage minus the daytime resting percentage as Ferree et al. ‘515 teaches that this will aid in determining a user’s state.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. ‘903 in view of Jayaraman et al. ‘144 (US Pub No. 2014/0046144).
Regarding claim 21, Balakrishnan et al. ‘903 teaches all of the elements of the current invention as mentioned above except for wherein the device is capable of optimizing the correlation coefficient R squared and slope using different sampling windows and/or data sampling rates.
Jayaraman et al. ‘144 teaches an analysis module can be configured to derive positive or negative correlation coefficients based on a correlation between a moving window and baseline window to detect a positive or negative stress value of an individual.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Balakrishnan et al. ‘903 to include optimizing the correlation coefficient R squared and slope using different sampling windows and/or data sampling rates as Jayaraman et al. ‘144 teaches that this will aid in determining a stress value of an individual.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. ‘903 in view of Zhang et al. ‘254 (US Pub No. 2005/0010254).
Regarding claim 24, Balakrishnan et al. ‘903 teaches all of the elements of the current invention as mentioned above except for wherein the device is capable of using the combinations of any of the above plus other such capabilities to predict the last living days of a senior.
Zhang et al. ‘254 teaches that a death event is detected such as: 1) no transthoracic impedance changes have been detected in the previous L second interval, 2) no physical activity has been detected in a previous J second interval, 3) no physical activity has been detected in a previous J second interval and the J second interval is preceded by a detection of a sudden increase in activity, 4) no heart sounds have been detected in a previous K second interval, 5) detection of a pacing artifact when a pace is delivered, 6) an episode of atrial fibrillation precedes the detection of no intrinsic activity and no evoked responses to paces, and 7) an episode of ventricular fibrillation precedes the detection of no intrinsic activity and no evoked responses to paces ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Balakrishnan et al. ‘903 to include using the combinations of any of the above plus other such capabilities to predict the last living days of a senior as Zhang et al. ‘254 teaches that this will aid in detecting a death event.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791